Citation Nr: 1606533	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  14-24 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer to include as secondary to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, in which the RO denied entitlement to service connection for prostate cancer to include as secondary to exposure to contaminated water at Camp Lejeune.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran served on active duty at Camp Lejeune in North Carolina from August 1984 to August 1985, where two on-base water supply systems were contaminated.
 
2.  A prostate cancer disability was not manifest in service, was not manifest within one year of separation and is not related to service to include as due to exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a March 2012 letter, prior to the date of the issuance of the appealed January 2013 rating decision.  The March 2012 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records and the reports of a December 2012 VA examination.  

The December 2012 VA examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinions consistent with the remainder of the evidence of record.  The RO also provided the examiner with specific information related to contamination of drinking water at Camp Lejeune, including the National Research Council's findings as to disease potentially associated with exposure to contaminants present in the Camp Lejeune water supply between 1957 and 1987.  As such, the Board finds that the December 2012 VA examination report is sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include malignant tumors (cancer) may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as prostate cancer is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

The Veteran contends his claimed prostate cancer disability was caused by exposure to contaminated water at Camp Lejeune.

The Board notes that the Director of Compensation and Pension Service issued a Training Letter 10-03 in April 2010 in which it was acknowledged that persons residing or working at the U.S. Marine Corps Base at Camp Lejeune from the 1950s to the mid-1980s were potentially exposed to drinking water contaminated with volatile organic compounds.  Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences ' National Research Council (NRC) and the ATSDR have undertaken studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. 

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis has found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.

The record establishes that the Veteran was on active duty at Camp Lejeune duty during the contamination period.  VA concedes that any veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.

The Veteran's service treatment records are negative for complaints or treatments for prostate cancer.

A June 2011 private treatment report noted that the Veteran had a diagnosis of malignant neoplasm of the prostate.

The Veteran underwent a VA examination in December 2012.  The examiner opined that it was less likely than not that the Veteran's prostate cancer was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was at Camp Lejeune in 1984 and 1985 and was diagnosed with prostate cancer in 2011.  Prostate cancer had several risk factors with the most being age, ethnicity, genetic factors, and possibly dietary factors.  Although some data support gener-environmental interactions, these remain elusive.  The examiner noted that prostate cancer was a very common disease.  Specific studies have examined the possible link between solvents such as trichloroethylene and prostate cancer.  Although there is a plausible connection between trichloroethylene exposure and prostate cancer, the risk has not been demonstrated to be scientifically high enough to make a definite connection.  Therefore, in the absence of at least a two-fold or greater risk, prostate cancer cannot be considered to be caused by exposure to solvents, and specifically, trichloroethylene.

Upon review of the record, the Board finds that the preponderance of the evidence is against a finding that current prostate cancer disability is related to military service to include as secondary to exposure to contaminated water at Camp Lejeune.

There is a current diagnosis of prostate cancer; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Notably, there are no clinical findings or diagnoses of prostate cancer during service or for several years thereafter.  The first post-service evidence of prostate cancer is the June 2011 private treatment report which noted that the Veteran had a diagnosis of malignant neoplasm of the prostate.  None of the private medical records or VA treatment records shows that the Veteran was diagnosed with prostate cancer to a compensable degree within one year of service.

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses of a prostate cancer disability and he was not diagnosed with prostate cancer until many years after service.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current prostate cancer disability and the Veteran's conceded in-service contaminated water exposure.  In fact, the only medical opinion of record weighs against the claim as the December 2012 VA examiner determined that it was less likely than not that the Veteran's prostate cancer was incurred in or caused by the claimed in-service injury, event or illness.

None of the competent medical evidence currently of record refutes this conclusion, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

While the Veteran's representative contends that the risk between the water contamination at Camp Lejeune and prostate cancer had not been determined to be scientifically high enough to establish a cause and effect connection, the Board notes that the NRC and the ATSDR comprised the Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009) which assessed the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  Additionally, the December 2012 VA examiner also noted that while specific studies have examined the possible link between solvents such as trichloroethylene and prostate cancer and found that there is a plausible connection between trichloroethylene exposure and prostate cancer, the risk has not been demonstrated to be scientifically high enough to make a definite connection.

The Board has closely reviewed the Veteran's own lay statements that relate his prostate cancer to his exposure to contaminated water in service.  The Board finds that they are not competent (and probative) evidence in the matter of a nexus between the Veteran's prostate cancer and his exposure to contaminated water.  See Jandreau, 492 F.3d at 1377 (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Prostate cancer is not a simple condition identifiable by lay observation; the Veteran is not reporting a contemporaneous (in service or proximate thereto) diagnosis; and he does not describe symptoms (in or proximate to service) that support a later diagnosis.  The matter of a nexus between prostate cancer (which involves an insidious process) and contaminated water exposure in a particular case requires expertise (to include familiarity with scientific studies) which the Veteran is not shown (and does not claim) to have. 

Thus, the Veteran and his representative's assertions that there is a relationship between his claimed prostate cancer disability and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds that the competent evidence of record, while showing the currently diagnosed disability of prostate cancer, does not demonstrate prostate cancer manifested to a compensable degree within one year of separation.  Additionally there is no evidence that prostate cancer is related to the Veteran's service as due to exposure to water contamination at Camp Lejeune.  

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for prostate cancer to include as secondary to exposure to contaminated water at Camp Lejeune is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


